HALL, Judge.
Alvin Smith appeals from his judgment for burglary of a structure. He contends that the judgment erroneously reflects that he was convicted of a second-degree felony. We agree.
The appellant was charged with burglary of a business, which is a third-degree felony. § 810.02(3), Fla.Stat. (1981). Accordingly, we remand this cause for correction of the appellant’s judgment to reflect that the appellant was convicted of a third-degree felony.
Affirmed but remanded with directions consistent herewith.
SCHOONOVER, A.C.J., and LEHAN, J., concur.